USCA11 Case: 19-14436   Date Filed: 02/26/2021    Page: 1 of 13



                                                                     [PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 19-14436
                         ________________________


                    D.C. Docket No. 1:16-cv-03396-ELR


ANDY R. JOHNSON,

                                                            Plaintiff - Appellant,

versus

DEXTER WHITE,
UNITED STATES OF AMERICA,
BRUCE BRYANT,
DARLENE DREW,
UNKNOWN CORRECTIONS OFFICER,

                                                          Defendants - Appellees.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (February 26, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

NEWSOM, Circuit Judge:
         USCA11 Case: 19-14436       Date Filed: 02/26/2021   Page: 2 of 13



      This case—which involves some very disturbing allegations concerning a

federal prisoner’s sexual assault and battery at the hands of his captors—requires

us to interpret a provision of the Federal Tort Claims Act that authorizes

incarcerated felons to sue the United States under certain circumstances. See 28

U.S.C. § 1346(b)(2). Andy Johnson, an inmate in a federal prison, sued several

corrections officers, the prison’s warden, and the United States, claiming that the

officers restrained him, removed his clothes, and fondled his genitals and buttocks

in violation of, among other things, the FTCA. On summary judgment, the district

court held that Johnson had failed to demonstrate that he suffered a “physical

injury,” as required by § 1346(b)(2). Johnson now appeals, arguing that

allegations like his—which he describes as constituting “sexual assault and

battery”—satisfy § 1346(b)(2)’s physical-injury requirement.

      We affirm the district court’s decision for two reasons: First, Johnson’s

reading of § 1346(b)(2) defies the provision’s language and structure, rendering

parts of it either superfluous, incoherent, or both. Second, and separately, a 2013

amendment to § 1346(b)(2) strongly indicates Congress’s intent to exclude

allegations like Johnson’s from § 1346(b)(2)’s ambit. Needless to say, we don’t

for a moment condone the corrections officers’ alleged misconduct. To the

contrary, we condemn it in the strongest possible terms. The question here,




                                          2
         USCA11 Case: 19-14436        Date Filed: 02/26/2021   Page: 3 of 13



though, is simply whether Johnson’s allegations satisfy the conditions imposed by

§ 1346(b)(2). We find ourselves constrained to hold that they do not.

                                          I

      We begin with the pertinent statutory background. “It is well settled that the

United States, as a sovereign entity, is immune from suit unless it consents to be

sued,” and that absent a “specific waiver of sovereign immunity as to a particular

claim filed against the Government, the court lacks subject matter jurisdiction over

the suit.” Zelaya v. United States, 781 F.3d 1315, 1321, 1322 (11th Cir. 2015).

The FTCA provides one such waiver and thus permits the government to “be sued

by certain parties under certain circumstances for particular tortious acts

committed by employees of the government.” Turner ex rel. Turner v. United

States, 514 F.3d 1194, 1200 (11th Cir. 2008) (quotation marks omitted).

      The FTCA’s waiver of sovereign immunity is limited in several respects.

One of those limits is embodied in 28 U.S.C. § 1346(b)(2), which prescribes the

circumstances in which incarcerated felons can sue for “mental or emotional

injury.” As originally enacted, § 1346(b)(2) stated that—

      No person convicted of a felony who is incarcerated while awaiting
      sentencing or while serving a sentence may bring a civil action against
      the United States or an agency, officer, or employee of the Government,
      for mental or emotional injury suffered while in custody without a prior
      showing of physical injury.

28 U.S.C. § 1346(b)(2) (effective April 26, 1997).


                                          3
         USCA11 Case: 19-14436       Date Filed: 02/26/2021    Page: 4 of 13



      In 2013, Congress broadened § 1346(b)(2)’s scope to permit suits upon a

showing of either a “physical injury” or a “sexual act,” as defined in 18 U.S.C. §

2246(2). The amended provision reads as follows:

      No person convicted of a felony who is incarcerated while awaiting
      sentencing or while serving a sentence may bring a civil action against
      the United States or an agency, officer, or employee of the Government,
      for mental or emotional injury suffered while in custody without a prior
      showing of physical injury or the commission of a sexual act (as defined
      in section 2246 of title 18).

28 U.S.C. § 1346(b)(2) (effective March 7, 2013) (emphasis added).

      Section 2246 of Title 18, which the amended § 1346(b)(2) cross-references,

defines “sexual act” as

      (A) contact between the penis and the vulva or the penis and the anus,
          and for purposes of this subparagraph contact involving the penis
          occurs upon penetration, however slight;

      (B) contact between the mouth and the penis, the mouth and the vulva,
          or the mouth and the anus;

      (C) the penetration, however slight, of the anal or genital opening of
          another by a hand or finger or by any object, with an intent to abuse,
          humiliate, harass, degrade, or arouse or gratify the sexual desire of
          any person; or

      (D) the intentional touching, not through the clothing, of the genitalia
          of another person who has not attained the age of 16 years with an
          intent to abuse, humiliate, harass, degrade, or arouse or gratify the
          sexual desire of any person[.]

18 U.S.C. § 2246(2).




                                          4
           USCA11 Case: 19-14436           Date Filed: 02/26/2021       Page: 5 of 13



       There is one final piece of the statutory puzzle. Section 2246 defines

another term, “sexual contact”—which § 1346(b)(2) does not cross-reference but

which describes (comparatively) less egregious sexual misconduct and thus

provides important context here. “Sexual contact” entails “the intentional

touching, either directly or through the clothing, of the genitalia, anus, groin,

breast, inner thigh, or buttocks of any person with an intent to abuse, humiliate,

harass, degrade, or arouse or gratify the sexual desire of any person.” 18 U.S.C.

§ 2246(3).1

                                                II

       Now to the facts and procedural history of this case. Andy Johnson was a

prisoner at the United States Penitentiary in Atlanta, Georgia. According to

Johnson’s summary-judgment evidence, while at USP Atlanta, a corrections

officer, Bruce Bryant, threw him against a filing cabinet and held him there while

another officer, Dexter White, removed his clothing and fondled his genitals and

buttocks without his consent. Johnson’s evidence further revealed that during the

episode, Officer Bryant told him that his “ass [wa]s soft[.]” Johnson reported the

incident to prison authorities.




1
 To be clear, in referring to “sexual contact” as “less egregious” than “sexual act[s],” we do not
mean in any way to diminish the significance of the misconduct that constitutes “sexual contact”
within the meaning of § 2246(3). Needless to say, all sexual misconduct is egregious.
                                                5
          USCA11 Case: 19-14436          Date Filed: 02/26/2021      Page: 6 of 13



       Johnson initially sued Officers Bryant and White, an unidentified third

officer, and USP Atlanta’s warden under Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971), and the United States under the FTCA, 28 U.S.C.

§ 1346(b)(1). In an order that is not before us, the district court dismissed

Johnson’s Bivens claims on the grounds that he had failed to exhaust

administrative remedies and to state a claim.

       The government subsequently moved for summary judgment on Johnson’s

FTCA claim, arguing that he hadn’t demonstrated a “physical injury” within the

meaning of § 1346(b)(2) and, accordingly, that the United States hadn’t waived its

sovereign immunity. The magistrate judge recommended that the government’s

motion be granted, concluding, in particular, that Johnson’s evidence didn’t show a

§ 1346(b)(2)-qualifying “physical injury.” The district court agreed and granted

summary judgment for the government. Notably here, the district court rejected

Johnson’s argument that the officers’ alleged misconduct necessarily constituted

“physical injury” within the meaning of § 1346(b)(2) despite the fact that he hadn’t

complained of any observable bodily harm.

       This is Johnson’s appeal.2




2
 “We review de novo questions of statutory interpretation.” United States v. Maupin, 520 F.3d
1304, 1306 (11th Cir. 2008).
                                              6
           USCA11 Case: 19-14436           Date Filed: 02/26/2021        Page: 7 of 13



                                                III

       Before addressing the merits, we pause briefly to explain the nature of

Johnson’s allegations. Before us, Johnson does not contend—nor did he ever

complain to prison authorities—that he suffered any observable physical injury of

the sort that might be characterized, for instance, by scratches, scrapes, or bruises.

Instead, Johnson’s sole argument is that what he calls “sexual assault and battery”

necessarily constitutes “physical injury” within the meaning of § 1346(b)(2). In

other words, he says, sexual assault and battery (no matter its observable physical

effect) ipso facto qualifies as “physical injury.”

       Also, a preliminary word about terminology: Although Johnson frames this

as a case about “sexual assault and battery,” that locution isn’t particularly useful

here, in that neither it nor either of its constituents appears, or is defined, in any

pertinent statute. 3 Helpfully, though, the terms “sexual act” and “sexual

contact”—both of which, as already explained, are defined in 18 U.S.C. § 2246,

which § 1346(b)(2) cross-references—provide some guidance. All here agree (1)

that Johnson’s allegations do constitute “sexual contact” within the meaning of 18

U.S.C. § 2246(3), but (2) that they do not constitute “sexual act[s]” within the




3
  Johnson urges us to look to Georgia law for the definitions of “sexual assault” and “sexual
battery,” but “Georgia does not recognize ‘sexual assault’ and ‘sexual battery’ as separate civil
torts.” Jackson v. Conway, No. 15-cv-02383, 2015 WL 13841138, at *5 n.3 (N.D. Ga. Sept. 3,
2015).
                                                 7
            USCA11 Case: 19-14436      Date Filed: 02/26/2021    Page: 8 of 13



meaning of § 2246(2). Accordingly, we will hereafter refer to Johnson’s

allegations as constituting “sexual contact,” rather than “sexual assault and

battery.”

      With those clarifications, we turn to the discrete legal issue that this case

presents: Do Johnson’s allegations satisfy § 1346(b)(2)’s conditions? We hold

they do not, for two reasons—both grounded in the text of § 1346(b)(2).

                                           A

      As an initial matter, Johnson’s argument—again, that allegations

constituting “sexual contact” within the meaning of 18 U.S.C. § 2246(3)

necessarily entail “physical injury” within the meaning of 28 U.S.C.

§ 1346(b)(2)—requires reading § 1346(b)(2) either in a way that renders part of the

provision superfluous or in a way that renders the entire provision nonsensical.

Recall that the key language obligates the inmate plaintiff to show a “physical

injury or the commission of a sexual act (as defined in section 2246 of title 18).”

Because the terms “physical injury” and “sexual act” are separated by the

disjunctive “or,” we know, at a minimum, that Congress viewed those two terms

(and the concepts they represent) as distinct from one another. See, e.g., Brown v.

Budget Rent-A-Car Sys., Inc., 119 F.3d 922, 924 (11th Cir. 1997) (“As a general

rule, the use of a disjunctive in a statute indicates alternatives and requires that

those alternatives be treated separately.”) (quotation marks omitted); United States


                                            8
          USCA11 Case: 19-14436       Date Filed: 02/26/2021    Page: 9 of 13



v. Cruz, 805 F.2d 1464, 1472 (11th Cir. 1986) (separating terms “by the disjunctive

word ‘or,’ strongly indicat[es] that Congress construed the two to be separate and

distinct”).

       With that background, let’s consider the first possibility. Johnson might

contend that both “sexual contact” (into which his case fits) and “sexual act[s]”

necessarily constitute “physical injury” within the meaning of § 1346(b)(2). That

makes sense as a logical matter—it stands to reason that if, as Johnson insists, the

comparatively less egregious sexual misconduct that characterizes “sexual contact”

necessarily constitutes “physical injury,” then so must the comparatively more

egregious “sexual act[s].” But that theory leads to trouble: If all “sexual act[s]”

necessarily qualify as “physical injur[ies],” then as used in § 1346(b)(2)’s

“physical injury or . . . a sexual act” disjunction, the term “sexual act” has no

independent meaning—it is utterly superfluous. And it is a “cardinal principle of

statutory construction” that “a statute ought, upon the whole, to be so construed

that, if it can be prevented, no clause, sentence, or word shall be superfluous, void,

or insignificant.” Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation marks

omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 174 (2012) (“If possible, every word and every

provision is to be give effect . . . . None should be ignored. None should




                                           9
          USCA11 Case: 19-14436      Date Filed: 02/26/2021    Page: 10 of 13



needlessly be given an interpretation that causes it to duplicate another provision or

to have no consequence.”).

        What of the second possibility? Perhaps, Johnson might say, “sexual

contact” (again, into which his case fits) necessarily constitutes “physical injury,”

but “sexual act” does not. Johnson hints at this theory in his brief to us, arguing

that while Congress’s amendment of § 1346(b)(2) in 2013 extended the statute to

include “sexual acts” by name, it “did not curtail remedies for physical injuries via

sexual assault.” Br. of Appellant at 10. This reading avoids superfluity, to be sure,

but only at the cost of common sense. It is inconceivable that “sexual contact” of

the sort Johnson has alleged necessarily constitutes “physical injury” but that the

misconduct that characterizes “sexual act[s]”—penile or digital penetration,

vaginal, anal, or oral intercourse, and unconsented, under-the-clothes touching of

minors—does not. 18 U.S.C. § 2246(2). Whatever else Congress intended when it

enacted and then later amended § 1346(b)(2), it couldn’t possibly have intended

that.

        Because Johnson’s argument defies § 1346(b)(2)’s language and structure,

we must reject it.

                                          B

        Separately, Congress’s decision in 2013 to incorporate the term “sexual act,”

as defined in 18 U.S.C. § 2246(2), but not its statutory next-door neighbor, “sexual


                                          10
         USCA11 Case: 19-14436       Date Filed: 02/26/2021   Page: 11 of 13



contact,” as defined in 18 U.S.C. § 2246(3), strongly suggests an intentional choice

to exclude conduct of the kind Johnson has alleged—“sexual contact”—from

§ 1346(b)(2)’s scope.

      Recall that when Congress amended § 1346(b)(2) in 2013 to permit an

incarcerated felon to sue for mental or emotional injury if he could show either a

“physical injury” or “the commission of a sexual act,” it specifically cross-

referenced 18 U.S.C. § 2246(2)’s definition of “sexual act.” Recall, as well, that

immediately adjacent to the definition of “sexual act” in § 2246 is the definition of

“sexual contact,” which describes the less serious category of sexual misconduct

that this case involves.

      Here, a version of the expressio unius canon weighs heavily against

Johnson’s position. Pursuant to that interpretive principle, the inclusion of “one

item of [an] associated group or series excludes another left unmentioned.”

N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 940 (2017) (quotation marks omitted);

accord, e.g., United States v. Castro, 837 F.2d 441, 442 (11th Cir. 1988). To be

sure, the Supreme Court has cautioned that “[t]he force of any negative

implication . . . depends on context,” Marx v. Gen. Revenue Corp., 568 U.S. 371,

381 (2013), and that the expressio unius “canon applies . . . only when

circumstances support [ ] a sensible inference that the term left out must have been

meant to be excluded,” SW Gen., 137 S. Ct. at 940 (quotation marks omitted).


                                         11
          USCA11 Case: 19-14436            Date Filed: 02/26/2021       Page: 12 of 13



Here, though, the inference is not just sensible but overwhelming. Congress

expressly incorporated § 2246(2)’s definition of “sexual act” into the FTCA, but

didn’t incorporate the immediately adjacent subsection, § 2246(3), which defines

“sexual contact.” Under those circumstances, we think it inescapable that

Congress’s decision to exclude “sexual contact” from § 1346(b)(2)’s ambit was

intentional. See United States v. Hurtado, 779 F.2d 1467, 1475 (11th Cir. 1985)

(“[W]e may not import into the statute a provision Congress elected not to

include.”). 4

                                                IV

       In summary, we conclude (1) that Johnson’s argument—that allegations

amounting to “sexual contact,” but not a “sexual act,” necessarily constitute

“physical injury” withing the meaning of 28 U.S.C. § 1346(b)(2)—defies the

FTCA’s language and structure and (2) separately, that Congress’s inclusion of the

term “sexual act” in the 2013 amendment to § 1346(b)(2) implies an intention to



4
 The out-of-circuit cases on which Johnson relies—Liner v. Goord, 196 F.3d 132 (2d Cir. 1999),
and Kahle v. Leonard, 563 F.3d 736 (8th Cir. 2009)—are unavailing. Neither decision explains
in any detail why sexual assault or battery necessarily constitutes “physical injury.” Liner, 196
F.3d at 135 (stating only that “the alleged sexual assaults qualify as physical injuries as a matter
of common sense”); Kahle, 563 F.3d at 741 (same). More importantly, both decisions involve
the original, unamended version of 42 U.S.C. § 1997e(e), which, like the original, unamended
version of § 1346(b)(2), made no reference to “sexual act[s],” and thus raised none of the
interpretive issues presented here. Whether the conduct in Kahle, for instance—in which a
corrections officer entered a female prisoner’s cell three times and forced sexual contact with her
in acts that she described as “rape[ ],” 563 F.3d at 739–40—would entail “physical injury” under
the pre-2013 version of § 1997e(e) (or its counterpart, § 1346(b)(2)) could well present a closer
question, one that we needn’t decide here.
                                                12
         USCA11 Case: 19-14436       Date Filed: 02/26/2021   Page: 13 of 13



exclude the conduct of the sort that Johnson has alleged—“sexual contact.”

Accordingly, we hold that Johnson has failed to satisfy § 1346(b)(2) and, therefore,

that his claim does not fall into the category of cases with respect to which the

government has waived its sovereign immunity under the FTCA.

      AFFIRMED.




                                          13